 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DANA ANDREW, et al.,                                    Case No.: 2:12-cv-00978-APG-BNW

 4          Plaintiffs                                         Order Denying Motions for
                                                                Reconsideration as Moot
 5 v.
                                                                    [ECF Nos. 285, 288]
 6 CENTURY SURETY COMPANY,

 7          Defendant

 8         In light of the parties’ joint status report (ECF No. 300) advising the court that they have

 9 settled this matter,

10         IT IS ORDERED that the motions for reconsideration (ECF Nos. 285, 288) are

11 DENIED without prejudice as moot.

12         DATED this 7th day of October, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
